Title: From Alexander Hamilton to Campbell Smith, 25 November 1799
From: Hamilton, Alexander
To: Smith, Campbell


          
            Sir,
            New York Nov. 25th. 99
          
          I have just received your letter of the twenty second, and am sorry that I can not comply with your wishes.
          It is not contemplated, as I know of, to appoint Division Pay Masters. A Deputy Pay Master General has already been appointed to reside in my district. I know not whether one has been appointed for the district commanded by General Pinckney.
          I should not however think it delicate to recommend any person for that post.
          Assuring you of my disposition to serve you I am with considn yr. obt. srt.
          
            A Hamilton
          
           Lt. Campbell Smith—
        